Citation Nr: 9918326	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  97-30 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD), to include fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
PTSD.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The evidence of record does not indicate that the veteran 
engaged in combat during his period of active duty.  

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a neuropsychiatric 
disability of any kind.

4.  A single diagnosis of PTSD was made based on the 
veteran's recitation of facts; however, two separate VA 
examinations failed to confirmed a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  Although the new 
regulation purports to essentially restate the three 
essential elements previously in effect, the timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old or the new 
provisions are more liberal as affects this claim.  Thus, the 
Board will adjudicate the veteran's claim pursuant to the 
regulations in effect at the relevant times. 

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of psychiatric 
diagnosis or treatment.  The October 1970 separation 
examination reports demonstrate normal psychiatric clinical 
evaluations.  In addition, there is no indication of any 
inservice history of psychiatric symptomatology.

In a December 1994 to-whom-it-may-concern letter, the 
veteran's private treating physician noted that he had 
treated the veteran for, among other things, mild depression 
and insomnia, for which the veteran was prescribed Sinequan.

In October 1996, the veteran filed a claim for, among other 
things, service connection for PTSD.  In a November 1996 VA 
PTSD examination report, the veteran indicated that he spoke 
to the Agent Orange representative who told him he should 
apply for compensation because she thought he might have 
PTSD.  The veteran complained that he had been depressed all 
his life and wondered if he thought about Vietnam more than 
he should.  He reported intrusive memories about Vietnam at 
night when he was unable to sleep but denied having intrusive 
memories in the day time, nightmares, flashbacks, or 
avoidance behavior.  He watched violent movies, had 
interests, could relate to other people, and had no problem 
talking about the war.  He thought about the future although 
he was not as hopeful about it as he was when he was younger.  
He described feelings of anger but denied problems with 
concentration, hypervigilance, or any kind of hyperactive 
startle reflex.

The veteran reported no inpatient or outpatient psychiatric 
treatment except a six-week alcohol treatment program in 
1986.  He acknowledged several Article 15s in service and 
multiple post-service DUIs and a marijuana possession charge 
in 1969.  There were no legal charges pending.  Medications 
previously included Sinequan but he had quit taking it when 
he ran out.  He was married to his second wife for 16 years 
and had a total of four children.  He worked as an 
electrician, smoked a pack of cigarettes a day, and had had a 
beer last on his way to the examination.  He denied 
withdrawal seizures, hallucination, or DTs but his longest 
sobriety was one year from 1977 to 1979.  He had used 
marijuana since Vietnam with the last time three months 
previously and reported a past use of IV heroin and cocaine.  

Mental status examination revealed that the veteran had 
adequate eye contact and rapport.  There were no speech or 
movement abnormalities.  His thoughts were logical with no 
evidence of a thought disorder and he denied olfactory 
gustatory, auditory, or visual hallucinations.  There was no 
formal evidence of a thought disorder and he denied present 
or past suicidal or homicidal ideation.  He was awake, alert, 
and oriented times four.  His immediate, recent, and remote 
recall were intact.  His attention and concentration were 
adequate as was his abstracting ability.  There were no gross 
cognitive deficits noted.  There did not appear to be any 
malingering present and his mood was depressed.  His affect 
was full range and he had spontaneous smiling and joking 
throughout the examination.  The final diagnoses included 
mood disorder secondary to alcohol use, alcohol dependence, 
cannabis abuse, and history of polysubstance abuse.  The 
current GAF was reported as 70.

The examiner noted that the veteran described symptoms 
consistent with a diagnosis of substance abuse disorder but 
also some symptoms of PTSD but no symptoms of avoidance.  She 
noted that it was conceivable that the veteran's substance 
abuse had served as his avoidance but the veteran did not 
appear to be interested in stopping drinking and it could be 
that he would have more symptoms for a diagnosis if he 
stopped drinking.  She observed that the substance abuse had 
most assuredly impacted on the natural history of the PTSD.

In further support of his claim, the veteran submitted an 
October 1997 mental health clinic note.  At that time, he 
complained of recurrent and intrusive distressing thoughts 
and nightmares, an inability to sleep, flashbacks, avoidance 
of places, thoughts, and people that arouse recollections, 
marked diminished interest in significant activities, 
feelings of detachment from others, irritability, anger, 
exaggerated startle reaction, hypervigilance, and depression.  
The clinical psychologist diagnosed chronic, severe PTSD.

Because of the conflict in the diagnoses, the RO ordered a 
special examination to determine the proper diagnosis and 
determine the specific stressors causing PTSD.  In January 
1999, the veteran underwent a subsequent VA PTSD examination.  
The examiner noted that he had read the claims file prior to 
and after the examination.  The veteran reported that he was 
a medic in Vietnam and had numerous Article 15s and received 
a general discharge.  While in service, he described working 
at the hospital and seeing numerous body bags with wounded 
soldiers.  He indicated that he had intrusive thoughts of 
dead bodies, poor sleep, avoided talking about Vietnam, 
avoided movies that reminded him of Vietnam, felt emotionally 
distant, and had problems with irritability.  The veteran 
admitted that he drank to help him sleep and deal with his 
difficulties from Vietnam, a quart of beer per night and as 
much as three quarts of beer and a half pint of liquor daily.  
He acknowledged blackouts and heavy drinking for five years 
with a period of sobriety of two to three months and no 
change in his psychiatric symptoms.  He had been in a PTSD 
group but stopped going due to alcohol use and they would not 
treat him at that time.  He denied in-patient treatment and 
had some outpatient treatment but stopped going due to 
alcohol.

The veteran related that he had a GED and a year and a half 
of college credits.  He worked as an electrician for 25 years 
and was a good worker but had problems due to his alcohol 
use.  He also reported using drugs in the past but had not 
used in the previous six months.  He was able to complete his 
activities of daily living without difficulty.  He had been 
married for 18 years and had a good relationship with his 
wife.  He admitted to three legal convictions of driving 
without a license, writing bad checks, and DUI.  Mental 
status examination revealed that the veteran was dressed and 
groomed moderately well and smelled of alcohol.  He had 
normal psychomotor activity, his mood was bright, and his 
affect was congruent and appropriate.  He denied any 
psychotic symptoms, suicidal or ideation, intent, or plan.  
He was alert and oriented times three.  Recent and remote 
memory were intact, concentration was fair, calculation was 
fair, and insight and judgment were both fair.  

The examiner remarked that the veteran's symptoms suggested 
PTSD and that he met some of the criteria for PTSD; however, 
the examiner noted that the veteran did not report any 
significant event where he felt that his life was in danger.  
Furthermore, the examiner stressed that the veteran's 
significant alcohol use over the previous five years without 
a significant period of sobriety did not allow the examiner 
to diagnose the veteran with PTSD at that time.  The examiner 
opined that the veteran's alcohol use may be exacerbating his 
symptomatology and it may appear to make his condition appear 
more like PTSD than it actually was.  The examiner noted that 
the veteran had some degree of occupational dysfunction but 
even this was related to alcohol and not PTSD.  The examiner 
concluded that the veteran would need to be sober for a 
minimum of six weeks, but most likely six months, to cause a 
definitive diagnosis of PTSD to be made.

Based on the evidence outlined above, the Board finds that 
the medical evidence of record does not contain sufficient 
detail to adequately determine a diagnosis of PTSD and the 
veteran's claim must be denied.  First, the Board has 
carefully reviewed and considered the outpatient treatment 
note which diagnosed PTSD.  Upon review, the Board notes that 
the veteran apparently sought treatment for one-on-one 
counseling.  Although the psychologist noted various 
stressors and symptomatology, there was apparently no review 
of the claims file and no indication that the psychologist 
was aware of the veteran's significant substance abuse.  
Thus, while the Board may be compelled to presume that the 
diagnosis was made under the appropriate DSM criteria, the 
diagnoses appear to be based only on the history as provided 
by the veteran.  However, VA is not required to do the same, 
charged as it is with the duty to assess the credibility and 
weight to be given to the evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Further, the Board is not obligated to 
accept medical opinions premised on the veteran's recitation 
of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  

Furthermore, two VA examinations failed to make a diagnosis 
of PTSD.  First, in the November 1996 examination, the 
examiner noted a diagnosis of mood disorder secondary to 
alcohol use, alcohol dependence, cannabis abuse and history 
of polysubstance abuse.  According to that examiner, although 
there were some symptoms of PTSD and that it was conceivable 
that the veteran's substance abuse had served as an 
avoidance, there were not enough medical indications for a 
diagnosis of PTSD due to the veteran's drinking.  Similarly, 
in the most recent VA examination dated in January 1999, 
undertaken specifically for the purpose of addressing the 
apparent conflict in psychiatric diagnoses, another examiner 
concluded that there was not enough medical evidence for a 
diagnosis of PTSD and it was possible that the veteran's 
alcohol use was exacerbating the veteran's symptomatology.  
This finding is further supported by the veteran's private 
treating psychiatric who revealed that the veteran was 
treated in 1994 for mild depression and insomnia.  Thus, 
although one outpatient medical note indicated a diagnosis of 
PTSD, two VA examinations and a private treatment note did 
not.  As there is no current diagnosis of PTSD, there is no 
need for the Board to consider the causal nexus or the in-
service stressors.

Finally, the above reported findings support the conclusion 
that the veteran does not have a current diagnosis of PTSD 
under the "old" regulation as well.  As noted, there 
appears to be no substantive difference in the application of 
the old and new regulations as they apply to this case.  The 
findings reported above fail to diagnose PTSD.  Thus, the 
grant of entitlement to service connection for PTSD is not 
warranted under any of the applicable criteria.


ORDER

Entitlement to service connection for PTSD is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeal

 

